Order affirmed, without costs. Upon the facts adduced the Special Term found that the subscribing witness did not participate in the forgery of the signature on line eight, sheet five. Therefore, the only invalid signature is the one forged and the entire petition is not tainted. The alterations in the affidavit of the subscribing witness on sheets three, four and five were made with his knowledge, before he signed the affidavit and before he took the oath. It was valid. It is, therefore, unnecessary to consider any further questions. Lazansky, P. J., Hagarty, Adel, Taylor and Close, JJ., concur.